DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 19, 2021 has been entered. Claims 1-12 are currently pending and claims 13-19 have been cancelled from consideration. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 4722661 (Mizuno hereinafter) in view of US 6398513 (Amsler hereinafter) and further in view of US 4047106 (Robinson hereinafter).
Regarding claim 1, Mizuno teaches a meter pump (Figure 2) that discloses a main cavity body (Body 31) having a first cavity (Cavity with 21 and 22), a penetrating hole provided at one end of the main cavity body (Hole at end with 26/27), and a first opening provided at the other end of the main cavity body (Opening surrounding 20); a motor including a rotating shaft passing through the penetrating hole (Motor 30 with shaft 22/32); at least a first magnetic element disposed in the first cavity and fastened around the rotating shaft (Magnets 20); a partition disposed at the first opening of the main cavity body with a first recess provided in the center of one end of the partition (Partition 12 with recess for shaft 1); a cover provided at one end of the partition with a second cavity provided at the inner side thereof (Cover 11 where the pump chamber holding impeller 2 is the second cavity), an inlet at the top end thereof (Inlet at 13), an outlet at a side thereof (Outlet at 14), and a third recess at one end of the inner side thereof, the third recess corresponding to the first recess (Third recess within 11 at nose 16); a rotating element disposed inside the second cavity of the cover for stirring fluid (Impeller 2); a second magnetic element disposed inside the second cavity of the cover for receiving a magnetic force of the first magnetic element to generate kinetic energy (Magnets 6 per Column 3 Lines 41-50 discloses the relationship between magnets 20 and 6); and a central shaft 
Mizuno is silent with respect to a light interrupter provided at the other end of the rotating shaft; at least a light interrupting element provided and fastened around the rotating shaft, such that the light interrupting element is brought into continuous rotation by the rotating shaft, wherein the at least one light interrupting element includes at least one light interrupting blade for periodically interrupting a light source provided by the light interrupter and allowing the light interrupter to generate at least one signal in response to the continuous rotation of the rotating shaft; and a control circuit electrically coupled with the light interrupter to receive the at least one signal and perform a measuring process. 
However, Amsler teaches a fluid dispenser that utilizes a position sensor for a rotating shaft (Figure 4, Column 4 Lines 28-64) that discloses a light interrupter provided at the other end of the rotating shaft (Light beam interrupted by wheel 54); at least a light interrupting element provided and fastened around the rotating shaft (Wheel 54 is attached to a shaft), such that the light interrupting element is brought into continuous rotation by the rotating shaft (Evident from Figure 4), wherein the at least one light interrupting element includes at least one light interrupting blade for periodically interrupting a light source provided by the light interrupter and allowing the light interrupter to generate at least one signal in response to the continuous rotation of the rotating shaft (Column 4 Lines 56-61); and a control circuit electrically coupled with the light interrupter to receive the at least one signal and perform a measuring process (Column 4 lines 56-61 detail the control system being fed the sensed data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shaft of Mizuno with the position sensor of Amsler 
Mizuno, per Amsler, is silent with respect to wherein the light interrupter is provided at an inner side of the first cavity and the light interrupting element is provided in the first cavity.
However, Robinson teaches a light interrupting sensor for a rotating shaft (Column 1 lines 6-9) that discloses placing the light interrupter within a housing (Figures 1-4 with the light interrupter 140 within housing sections 162/164/166). The resultant combination would be such that the light interrupter of Amsler would be placed within the first cavity of Mizuno. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the location of Amsler’s light interrupter within Mizuno per the teachings of an encased light interrupter in Robinson to protect the interrupting disk and other components from damage. 
Regarding claim 5, Mizuno’s modified teachings are described above in claim 1 where Mizuno further discloses that the rotating element includes and impeller set or a gear set (Mizuno shows the impeller 2).
Regarding claim 6, Mizuno’s modified teachings are described above in claim 1 where the combination of Mizuno and Amsler would further disclose the control circuit performs the measuring process to generate a control signal and controls the actuation of the rotating element to facilitate regulation of the amount of fluid released (Amsler in Column 4 Lines 56-61 details the control unit being fed the angular position which would be used to control the pump of Mizuno and inherently control the amount of fluid released by the pump).
Regarding claim 7, Mizuno teaches a magnetic pump (Figure 2) that discloses a main cavity body (Body 31) having a first cavity (Cavity with 21 and 22), a penetrating hole provided at 
Mizuno is silent with respect to a light interrupter provided on a rotating shaft of the magnetic pump; at least a light interrupting element that is brought into continuous rotation by the rotating shaft to interrupt a light source provided by the light interrupter at a specific period and allowing the light interrupter to generate at least one periodic signal based on periodic change of light source interruption signal in response to the continuous rotation of the rotating shaft; and a control circuit electrically coupled with the light interrupter to receive the at least one signal and perform a measuring process.
However, Amsler teaches a fluid dispenser that utilizes a position sensor for a rotating shaft (Figure 4, Column 4 Lines 28-64) that discloses a light interrupter provided at the other end of the rotating shaft (Light beam interrupted by wheel 54); at least a light interrupting element that is brought into continuous rotation by the rotating shaft (Evident from Figure 4) to interrupt a light source provided by the light interrupter at a specific period and allowing the light interrupter to generate at least one periodic signal based on periodic change of light source interruption signal in response to the continuous rotation of the rotating shaft (Column 4 Lines 56-61); and a control circuit electrically coupled with the light interrupter to receive the at least one signal and perform a measuring process (Column 4 lines 56-61 detail the control system being fed the sensed data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shaft of Mizuno with the position sensor of Amsler to accurately monitor the position of the motor and provide feedback whether the motor and pump is operating as desired.

However, Robinson teaches a light interrupting sensor for a rotating shaft (Column 1 lines 6-9) that discloses placing the light interrupter within a housing (Figures 1-4 with the light interrupter 140 within housing sections 162/164/166). The resultant combination would be such that the light interrupter of Amsler would be placed within the first cavity of Mizuno. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the location of Amsler’s light interrupter within Mizuno per the teachings of an encased light interrupter in Robinson to protect the interrupting disk and other components from damage.
Regarding claim 10, Mizuno’s modified teachings are described above in claim 7 where Mizuno further discloses a motor including a rotating shaft passing through the penetrating hole (Motor 30 with shaft 22/32); at least a first magnetic element disposed in the first cavity and fastened around the rotating shaft (Magnets 20) wherein the first magnetic element is brought into motion by the rotating shaft (Magnets 20 are connected to magnets 6 which are connected to the drive shaft); a partition disposed at the first opening of the main cavity body with a first recess provided in the center of one end of the partition (Partition 12 with recess for shaft 1); a cover provided at one end of the partition with a second cavity provided at the inner side thereof (Cover 11 where the pump chamber holding impeller 2 is the second cavity), an inlet at the top end thereof (Inlet at 13), an outlet at a side thereof (Outlet at 14), and a third recess at one end of the inner side thereof, the third recess corresponding to the first recess (Third recess within 11 at nose 16); a magnetic rotating module disposed inside the second cavity of the cover for stirring fluid and receiving a magnetic force of the at least one first magnetic element to generate kinetic energy (Module formed by the magnetic connection between magnets 20 and 
Regarding claim 11, Mizuno’s modified teachings are described above in claim 10 where Mizuno further discloses that the rotating element includes and impeller set or a gear set (Mizuno shows the impeller 2).
Regarding claim 12, Mizuno’s modified teachings are described above in claim 10 where Mizuno further discloses that the magnetic module further includes at least one second magnetic element disposed in the second cavity of the cover for receiving the magnetic force of the at least one first magnetic element to generate kinetic energy (Mizuno’s second magnetic element 6 is disposed in the second cavity and reacts to the first magnetic element 20 to provide the driving force to the impeller 2).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 4722661 (Mizuno) in view of US 6398513 (Amsler) in view of US 4047106 (Robinson) in view of US 6382494 (Miller hereinafter) as evidenced by US 2010/0137802 (Yodfat hereinafter)
Regarding claim 2, Mizuno’s modified teachings are described above in claim 1 but are silent with respect to the at least one light interrupting blade includes two light interrupting blades, the angle between the two light interrupting blades is 180°, which is the light source interrupting period of the light interrupter.
However, Miller teaches an angular measurement sensor (Figure 10b) that utilizes a position sensor which discloses the use of a plurality of light interrupters (96) spaced by an equal amount (Column 13 Line 65 through Column 14 Line 11). Miller is not specific on the number of interrupting blades however it should be noted that the evidentiary reference of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify number of interrupting blades of Mizuno and Amsler with specified spacing and blade number of Miller per the evidenced of Yodfat to achieve the desired period of operation.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 4722661 (Mizuno) in view of US 6398513 (Amsler) in view of US 4047106 (Robinson) in view of US 2015/0345989 (Hubert hereinafter) as evidenced by US 2010/0137802 (Yodfat).
Regarding claim 3, Mizuno’s modified teachings are described above in claim 1 but are silent with respect to the at least one light interrupting blade includes three light interrupting blades, the angle between any two light interrupting blades is 120°, which is the light source interrupting period of the light interrupter.
However, Hubert teaches an angular sensor (Figure 2) that discloses the use of 3 sensing cells (21-23) that are arranged at 120° such that the resultant combination would yield the interrupting blades of Mizuno and Amsler being made into 3 blades being separated by 120°.  It should be noted that Yodfat in ¶ 85 details that any number of sectors corresponding to any number of detected turns can be used in photo interrupters.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the interrupting blade number of Mizuno and Amsler with specified separation angle and cell number of Hubert to achieve the desired period of operation. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 4722661 (Mizuno) in view of US 6398513 (Amsler) in view of US 4047106 (Robinson) in view of US 2015/0276436 (Hasebe hereinafter) as evidenced by US 2010/0137802 (Yodfat).
Regarding claim 4, Mizuno’s modified teachings are described above in claim 1 but are silent with respect to the at least one light interrupting blade includes four light interrupting blades, the angle between any two light interrupting blades is 90°, which is the light source interrupting period of the light interrupter.
However, Hasebe teaches an angle detection device that utilizes light interruption (Figures 3 and 4) that discloses utilizing 4 interrupting spots for detection at 0, 90, 180, and 270 degrees (¶ 51). The resultant combination would be such that the sensor of Amsler would feature 4 interrupting blades separated by 90 degrees. It should be noted that Yodfat in ¶ 85 details that any number of sectors corresponding to any number of detected turns can be used in photo interrupters.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the interrupting blade number of Mizuno and Amsler with specified separation angle of Hasebe to achieve the desired period of operation.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 4722661 (Mizuno) in view of US 6398513 (Amsler) in view of US 4047106 (Robinson) and further in view of US 2010/0137802 (Yodfat).
Regarding claim 8, Mizuno’s modified teachings are described above in claim 7 but are silent with respect to the specific period is calculated from rotation angle of the rotating shaft, wherein the specific period further includes 360°, 180°, 120° and 90°.
However, Yodfat teaches a photo interrupter (Figures 10a-10g, particularly 10e-10g) that discloses a detection period that encompasses 360°, 180°, 120° and 90° (¶ 84-85 where 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the interrupting blade number of Mizuno and Amsler with specified detection period of Yodfat to achieve the desired period of operation and monitoring resolution.
Regarding claim 9, Mizuno’s modified teachings are described above in claim 8 where the combination of Mizuno, Amsler, and Yodfat would further disclose that the at least one light interrupting element further includes at least one light interrupting blade for interrupting the light source of the light interrupter during rotation, wherein the at least one light interrupting blade is arranged on the rotating shaft based on the quantity required for achieving the specific period (Interrupting blade of Amsler would function in this manner and the teachings of Yodfat disclose that any number of blades can be used to garner the required monitoring resolution). 

Response to Arguments
Applicant’s arguments with respect to claims 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175.  The examiner can normally be reached on Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746